EXHIBIT 10.9(b)

AMENDMENT NO. 1 TO THE MANAGEMENT AGREEMENT

This AMENDMENT NO. 1 dated as of the 1st day of April, 2014 to the MANAGEMENT
AGREEMENT made as of the 1st day of March, 2001, (the “Management Agreement”),
among CERES MANAGED FUTURES LLC (formerly SMITH BARNEY FUTURES MANAGEMENT LLC),
a Delaware limited liability company (“CMF”), DIVERSIFIED 2000 FUTURES FUND L.P.
(formerly SALOMON SMITH BARNEY DIVERSIFIED 2000 FUTURES FUND L.P.), a New York
limited partnership (the “Partnership”) and GRAHAM CAPITAL MANAGEMENT, L.P., a
Delaware Limited Partnership (the “Advisor”) (all parties together, the
“Parties”). Capitalized terms not defined herein have the meaning ascribed to
such terms in the Management Agreement.

W I T N E S S E T H:

WHEREAS, the Partnership currently pays the Advisor a monthly fee for
professional management services equal to 2.0% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and

WHEREAS, effective as of April 1, 2014, the Parties wish to change the
professional management services fee to 1.75% per year; and

WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.

NOW, therefore, the Parties agree as follows:

1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an annual incentive fee payable at the end of each calendar
year equal to 20% of New Trading Profits (as such term is defined below) earned
by the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/12 of 1.75% (1.75% per year) of the month-end Net
Assets of the Partnership allocated to the Advisor.”

2. The foregoing amendment shall take effect as of the 1st day of April, 2014.

3. In all other respects the Management Agreement remains unchanged and of full
force and effect.

4. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.



--------------------------------------------------------------------------------

5. This Amendment No. 1 shall be governed by and construed in accordance with
the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director DIVERSIFIED 2000 FUTURES
FUND L. P. By:   Ceres Managed Futures LLC   (General Partner) By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director GRAHAM CAPITAL
MANAGEMENT, L.P. By:  

/s/ Robert E. Murray

Name:   Robert E. Murray Title:   CEO

 

-3-